                           ifn                           Btsitrttt Conrt
                           for tfie ^ottflient IBts(trtct of ^^eorgta
                                     ^abanttali SBtlitOton                          FILED
                                                                             Scott L. Poff, Clerk
                                                                          United States District Court

              DALLAS JOHNSON,                                         By casbell at 5:01 pm, Nov 19, 2018



                   Plaintiff,

              V.                                            CV418-228


              STATE,

                   Defendant.



                                               ORDER


                   After a careful, de novo review of the file, the Court concurs

              with the Magistrate Judge's Report and Recommendation, to which no

              objections    have   been   filed.       Accordingly,        the             Report           and

              Recommendation of the Magistrate Judge is ADOPTED as the opinion

              of the Court.


                   SO ORDERED this           day 07 No ;'emb(    2018.




                                                   ION. LlteAGpj^Y WOOD,
                                                   JNITED jOTTES district C^
                                               50UTHERN DISTRICT OF GEORGIA




A0 72A
(Rev. 8/82)
